DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on March 26, 2021 is acknowledged.  The traversal is on the ground(s) that the claimed subject matter of Species A and B are sufficiently related such that an undue burden would not be presented to the examiner by maintaining all of the claims in the application.  This is not found persuasive because each of the delineated embodiments contain separate and distinct structures for the hydraulic compression stop assemblies, each requiring separate and distinct searches for the various components of the stop assemblies, and thus constitute separate and distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 26, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2012/0061194 to Yu.
 	Regarding Claim 1, Yu discloses a damper 1 (see Figure 1) comprising: a pressure tube 10 extending longitudinally between a first pressure tube end and a second pressure tube end (see Figure 1); a piston 30 arranged in sliding engagement inside the pressure tube 10 for movement between an extended position and a compressed position; said piston 30 dividing the pressure tube 10 into a first working chamber (see Figure 1 and the chamber above piston 30) and a second working chamber (see Figure 1 and the chamber below piston 30); a piston rod 20 coupled to the piston 30; a base valve assembly 50 positioned at the second pressure tube end; and a hydraulic compression stop assembly 60/12 positioned in the second working chamber (see Figure 1), the hydraulic compression stop assembly 60/12 including a sleeve 12 extending from the base valve assembly 50 to define a sleeve cavity (at D2) and a plunger 60 extending from at least one of the piston 30 and the piston rod 20, the sleeve 12 being configured to receive the plunger 60 in sliding engagement with the sleeve cavity D2 when the piston 30 approaches the compressed position (see paragraph 0030), and wherein the base valve assembly 50 includes at least one intake passageway (see Figure 1 and the far right 
Regarding Claim 2, Yu further discloses that the sleeve 12 extends longitudinally between a first sleeve end and a second sleeve end that is positioned adjacent to the base valve assembly 50 (see Figure 1).
Regarding Claim 20, Yu discloses a damper 1 (see Figure 1) comprising: a pressure tube 10 extending longitudinally between a first pressure tube end and a second pressure tube end (see Figure 1); a reserve tube 40 extending annularly about the pressure tube 10 to define a reservoir chamber (see Figure 1 and the chamber between tubes 10 and 40) positioned radially between the reserve tube 40 and the pressure tube 10; a piston 30 arranged in sliding engagement inside the pressure tube 10 for movement between an extended position and a compressed position; said piston 30 dividing the pressure tube into a first working chamber (see Figure 1 and the chamber above piston 30) and a second working chamber (see Figure 1 and the chamber below piston 30); a piston rod 20 coupled to the piston 30;  a base valve assembly 50 positioned at the second pressure tube end; and a hydraulic compression stop assembly 60/12 positioned in the second working chamber, the hydraulic compression stop assembly 60/12  including a sleeve 12 extending from the base valve assembly 50 to define a sleeve cavity D2 and a plunger 60 extending from at least one of the piston 30 and the piston rod 20, the sleeve 12 being configured to receive the plunger 60 in sliding engagement with the sleeve cavity D2 when the piston 30 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2012/0061194 to Yu in view of PG Publication No. 2016/0223045 to Baldoni et al.
Regarding Claim 3, Yu discloses most all the features of the instant invention as applied above, except for the sleeve of the stop assembly being positioned concentrically within the pressure tube such that an annular channel is defined radially between the sleeve and the pressure tube.
Baldoni et al relied upon merely for their teachings of a damper (see Figure 4) having a sleeve 108 of a hydraulic compression stop assembly 80 that is positioned concentrically within a pressure tube 56 such that an annular channel (see Figure 4 and the channel between sleeve 108 and tube 56) is defined radially between the sleeve 108 and the pressure tube 56.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the damper of Yu with an annular channel as taught by Baldoni et al in order to provide additional dampening to the assembly to increase energy dissipation during an excessive compression stroke.
Regarding Claim 4, Baldoni et al further disclose a base valve assembly 74 that includes at least one compression passageway (see Figure 4 and the left passageway nearest element numeral 74) and a compression valve (see Figure 4 and the lower disk valve assembly of the base valve 74) that is constructed as a one-way valve that 
Regarding Claim 5, Baldoni et al further disclose a reserve tube 42 extending annularly about the pressure tube 56 to define a reservoir chamber 138 positioned radially between the reserve tube 42 and the pressure tube 56, wherein fluid flows from the reservoir chamber 138 to the sleeve cavity 114 via at least one intake passageway (see Figure 4 and the right passageway in valve 74) in the base valve assembly 74 during a rebound stroke of the damper as permitted by an intake valve (see Figure 4 and the top disc valve stack of valve 74) on the base valve assembly 74, and wherein fluid flows from the annular channel between the sleeve 108 and the pressure tube 56 to the reservoir chamber 138 via the at least one compression passageway in the base valve assembly 74 during a compression stroke of the damper as permitted by the compression valve on the base valve assembly 74 (see paragraphs 0043 and 0044 of Baldoni et al).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the damper of Yu with the claimed reserve tube and reservoir chamber as taught by Baldoni et al so that fluid flows from the reservoir chamber to the sleeve cavity via the at least one intake passageway in the base valve assembly during a rebound stroke of the damper as permitted by the intake valve on the base valve assembly, and wherein fluid flows from the annular channel between the sleeve and the pressure tube to the reservoir chamber via the at least one compression passageway in the base valve assembly during a compression stroke of the damper as permitted by the compression valve on the base valve assembly in order to 
Regarding Claim 6, Baldoni et al further disclose a centering ring 118 (see Figure 13 and paragraph 0050) extending radially outwardly from the first sleeve 108 end, the centering ring 118 arranged in contact with the pressure tube 56 (see Figure 13) and including one or more ring orifices 120 that permit fluid flow into and out of the annular channel between the sleeve 108 and the pressure tube 56 (see Figure 6 and paragraph 0050).
Regarding Claim 7, Baldoni et al further disclose that the sleeve 108 of the stop assembly includes a plurality of orifices 116,117 that are spaced longitudinally apart from one another such that the number of orifices 117 that communicate fluid between the sleeve cavity 114 and the annular channel between the sleeve 108 and the pressure tube 56 decreases when the plunger 106 moves towards the base valve assembly 74 and creates a progressive increase in damping force as the piston 60 approaches the compressed position (see paragraph 0058 and 0059).
Regarding Claim 9, Baldoni et al further disclose that the plunger 106 includes at least one plunger passageway 110 and a plunger valve (see Figure 4 and the valve below element 106) that is constructed as a one way valve that permits fluid to flow in one direction out of the sleeve cavity 114 through the at least one plunger passageway (see Figure 4 and paragraph 0048).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2012/0061194 to Yu in view of Korean Patent No. KR 20040024705 to Shin.
Regarding Claim 11, Yu discloses most all the features of the instant invention as applied to Claim 1 above, except for the base valve assembly being constructed to permit fluid to flow in one direction into the sleeve cavity and includes a first base valve portion that is at least partially received in the sleeve cavity and a second base valve portion that is at least partially received in the second pressure tube end.
Shin is relied upon merely for his teachings of a damper having a base valve assembly 210 (see Figure 4) being constructed to permit fluid to flow in one direction into a cavity (see Figure 1 and the cavity below piston 31) and includes a first base valve portion 220 that is at least partially received in the cavity and a second base valve portion (see Figure 4 and the lower section of valve assembly 210 below element 220) that is at least partially received in the second pressure tube end (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the base valve assembly of Yu to include the first and second base valve portions as taught by Shin in order to prevent excessive deformation of the base valve assembly due to excessive pressure during a compression stroke.  Constructing the base valve in two parts would create a stronger and more durable valve assembly.
Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,166,612 to Freitag, PG Publication No. 2016/0230835 to Groves et al., and U.S. Patent No. 10,876,591 to Mallin et al all disclose dampers similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        04/13/21